Citation Nr: 0945685	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  04-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent prior 
to July 15, 2002, for degenerative disc disease of the lumbar 
spine.

2. Entitlement to an evaluation in excess of 20 percent on or 
after October 1, 2002, for degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in July 2007.  That 
development was completed, and the case has since been 
returned to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to July 15, 2002, the Veteran was already assigned 
the maximum schedular evaluation for limitation of motion of 
the lumbar spine and a lumbosacral strain, and he has not 
been shown to have had pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief. 

3.  On or after October 2002, the Veteran has not been shown 
to have forward flexion of the thoracolumbar spine 30 degrees 
or less; favorable ankylosis of the entire thoracolumbar 
spine; or, incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine for the 
period from February 19, 2002, to July 15, 2002, have not 
been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002- 2009).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine on or after 
October 1, 2002, have not been met. 38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice for his claim prior 
to the initial rating decision in March 2003.  Nevertheless, 
the RO did send the Veteran letters in August 2003, August 
2007, and July 2008, which did inform him about the evidence 
necessary to substantiate his claim and the division of 
responsibilities in obtaining the evidence.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
case, notice was provided by the AOJ prior to the transfer 
and certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claim was readjudicated in 
a supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran. 

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claim for an increased 
evaluation.  Specifically, the August 2003 letter indicated 
that the evidence must show an increase in the severity of 
his disability.  The August 2007 and July 2008 letters also 
stated, "To establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
The August 2003 letter indicated that this could be shown by 
medical evidence or other evidence showing that he had an 
increase in persistent or recurrent symptoms and that he 
could submit his own statements or statements from other 
people describing his symptoms.  Similarly, the August 2007 
and July 2008 letters explained that such evidence could be a 
statement from a physician and statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
worsened.  It was also noted in the August 2007 letter that 
he could submit his own statement describing the symptoms, 
their frequency and severity, and other involvement, 
extension, and other disablement caused by the disorder.  The 
August 2007 and July 2008 letters further advised the Veteran 
to notify VA if there was any other information or evidence 
that he believed would support his claim and instructed him 
to provide any evidence that he may have pertaining to his 
claim.  Additionally, the April 2004 statement of the case 
(SOC) and the July 2004 and August 2009 supplemental 
statements of the case (SSOC) provided him with the rating 
criteria and notified him of the reasons for the denial of 
his application.  In so doing, the SOC and SSOCs informed him 
of the evidence that was needed to substantiate his claim.  

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the August 2007 and July 2008 letters 
indicated that a disability rating can be changed when there 
are changes in the condition.  The letters stated that a 
rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
August 2007 and July 2008 letters further indicated that 
evidence of the nature and symptoms of the disability, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment would be considered in 
determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
August 2003 letter indicated that he could submit his own 
statements or statements from other people describing his 
symptoms.  The August 2007 and July 2008 letters stated that 
the evidence could be a statement from a physician containing 
the physical and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of examinations and 
test.  It was also noted in the August 2007 and July 2008 
letters that he could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
worsened, and the August 2007 letter indicated that he could 
submit his own statement describing the symptoms, their 
frequency and severity, and other involvement, extension, and 
other disablement caused by the disorder.  The August 2007 
and July 2008 letters further listed examples of evidence, 
which included information about on-going treatment, Social 
Security Administration determinations, statements from 
employers, and lay statements from people who have witnessed 
how the disability symptoms affect him.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the August 2003, August 2007, and 
July 2008 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2003, August 2007, and July 2008 letters notified the 
Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  It was also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.   In addition, the 
August 2003, August 2007, and July 2008 letters informed the 
Veteran that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Moreover, to the extent that there is any inadequacy 
regarding the notice provided to the Veteran pertaining to 
effective dates, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the Veteran is not entitled to an 
increased evaluation for his lumbar spine disability.  Thus, 
any question as to the appropriate effective date to be 
assigned is rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claim.  He has not 
identified any other outstanding medical records that are 
pertinent to his service-connected lumbar spine disability.  

The Veteran was also afforded VA examinations in March 2004 
and August 2009 in connection with his claim for an increased 
evaluation for his lumbar spine disability.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the August 2009 VA examination obtained 
in this case is adequate, as it is predicated on a review of 
the claims file and all pertinent evidence of record as well 
as on a physical examination and fully addresses the rating 
criteria that are relevant to rating the disabilities in this 
case.

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected lumbar spine disability since he was last examined. 
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case. 


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The Veteran filed his claim for an increased evaluation in 
December 2002.  Excluding all temporary total evaluations, 
his degenerative disc disease of the lumbar spine is 
currently assigned a 40 percent disability evaluation from 
February 19, 2002, to July 15, 2002, and a 20 percent 
disability evaluation effective from October 1, 2002, 
pursuant to 38 C.F.R. § Diagnostic Code 5241.

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 26, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 26, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

As previously discussed, the Veteran was notified of these 
regulation changes and of the pertinent rating criteria.  
Thus, the Board's decision to proceed in adjudicating this 
claim does not, therefore, prejudice the Veteran in the 
disposition thereof. See Bernard, 4 Vet. App. at 393-94.

Under the old regulations, Diagnostic Code 5292 provided for 
ratings based on limitation of motion of the lumbar spine.  A 
20 percent disability evaluation was assigned for moderate 
impairment.  When such limitation of motion was severe, a 40 
percent rating was warranted.  The maximum rating under Code 
5292 was 40 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

Under Diagnostic Code 5295, a 20 percent rating was 
contemplated for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent disability 
evaluation was warranted for a severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 40 
percent disability evaluation represents the maximum 
schedular rating available under Diagnostic Code 5295.

Under Diagnostic Code 5293, a 20 percent disability 
evaluation was contemplated for moderate intervertebral disc 
disease with recurring attacks.  A 40 percent disability 
evaluation was assigned for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent disability evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 weeks.  A 40 percent disability evaluation 
was contemplated for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  The maximum 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months. See 
Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; 67 Fed. Reg. 54345-54349 
(August 22, 2002).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes. See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 
5241 indicates that spine fusion should be evaluated under 
the General Rating Formula for Disease and Injuries to the 
Spine.  Diagnostic Code Note 6 further provides that the 
thoracolumbar and cervical spine segments should be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  The thoracolumbar segment of the spine includes 
the thoracic and lumbosacral spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is contemplated when there is forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2009).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the thoracolumbar spine is 230 degrees.  The normal 
ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2008). See also 38 C.F.R. § 4.71a, Plate 
V (2009).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2009).


I.  Prior to July 15, 2002

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
degenerative disc disease of the lumbar spine for the period 
from February 19, 2002, to July 15, 2002.  As previously 
noted, a 40 percent disability evaluation represents the 
maximum schedular rating available under Diagnostic Codes 
5292 and 5295, and the effective date rule contained in 38 
U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law. Thus, the Board cannot apply the 
revised rating schedule during this time period.  

In addition, the medical evidence does not show that the 
Veteran had pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  Indeed, 
there is little evidence dated during this time period.  

A February 2002 note disability certificate dated on February 
20, 2002, stated that the Veteran was totally incapacitated 
from February 19, 2002, to February 25, 2002.  However, there 
are no treatment records documenting any complaints or 
treatment at that time or thereafter until July 2002.  As 
such, it is unclear as to what symptomatology he was 
experiencing at that time.

In addition, a July 2002 letter from a private physician 
indicated that the Veteran had stated that his present level 
of symptoms were interfering with his daily activities of 
living, sports, health activities, and work.  However, a 
physical examination revealed a deep tendon reflex with only 
mild asymmetry.  He had a right Achilles reflex that was 
2+/4, and it 1-2/4 on the left.  His patellar reflexes were 
symmetric at 2/4.  A sensory examination did reveal sensory 
alteration at the L5 and S1 levels with a combination of 
hypalgesia and dysthetic sensations, but the remaining 
dermatomes were intact.  Elevation of the left lower 
extremity resulted in back pain only and a stretching 
sensation of the thigh at 70 degrees.  Detailed muscle 
testing did not reveal any true lateralizing paresis, despite 
the Veteran's subjective complaint of decreased strength in 
the left leg itself.  His forward flexion was not limited and 
only resulted in leg pain.  There was also no sciatic notch 
tenderness on examination.  The physician stated that the 
Veteran was a candidate for further conservative measures and 
waiting in hope of further relief of his symptomatology in as 
much as there is no true objective weakness despite the 
subjective sensation. 

Based on the foregoing, it appears that the Veteran presented 
with subjective complaints, but there is no evidence that he 
had sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.  
As such, the Veteran has not been shown to have met the 
criteria for an evaluation in excess of 40 percent under 
Diagnostic Code 5293.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's lumbar spine 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 40 percent rating prior to July 15, 2002, and no 
higher.  In this regard, the Board observes that the Veteran 
complained of pain on numerous occasions.  However, the 
effect of the pain in the Veteran's spine is contemplated in 
the currently assigned 40 percent disability evaluation in 
effect from February 19, 2002, to July 15, 2002.  Indeed, the 
March 2003 rating decision appears to have contemplated this 
pain and functional loss in its grant of the 40 percent 
disability evaluation under Diagnostic Codes 5293-5292.  The 
Veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 40 percent for the Veteran's 
degenerative disc disease of the lumbar spine prior to July 
15, 2002.  


II.  On or After October 1, 2002

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
degenerative disc disease of the lumbar spine on or after 
October 1, 2002.  The medical evidence of record does not 
show him to have forward flexion of the thoracolumbar spine 
30 degrees or less.  In fact, the March 2004 VA examination 
found him to have 80 degrees of flexion, 15 degrees of 
extension and left lateral flexion, 25 degrees of right 
lateral flexion, and 45 degrees of rotation to either side.  
Another March 2004 VA examiner stated that that the Veteran 
had flexion to 70/90 degrees as well as extension, bending, 
and rotation to 20/30 degrees.  In addition, the August 2009 
VA examination revealed flexion to 60 degrees, extension to 
15 degrees, left lateral flexion to 12 degrees, right lateral 
flexion to 15 degrees, and left and right lateral rotation to 
25 degrees.  

Moreover, the medical evidence does not show that the Veteran 
has favorable ankylosis of the entire thoracolumbar spine.  
In fact, the August 2009 VA examiner stated that there was no 
thoracolumbar spine ankylosis, and the aforementioned range 
of motion findings do not demonstrate that the Veteran's 
spine is  immobile or fixed in place.  The Board notes that 
ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint," citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  

In addition, the medical evidence does not reveal 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  As previously noted, an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note 1.  In this case, there are no treatment records 
associated with the claims file indicating that the Veteran 
was prescribed bed rest by any physician on or after October 
1, 2002.  In fact, the August 2009 VA examiner specifically 
stated that there were no incapacitating episodes.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
Veteran suffers from a separate neurological disability 
distinct from his service-connected degenerative disc disease 
of the lumbar spine.  The medical evidence of record does not 
identify any separate neurological findings or disability not 
already contemplated under the discussed pertinent criteria.  
In fact, VA medical records dated in March 2003 indicated 
that the Veteran did not have any associated weakness, 
numbness, or sphincter incontinence.  VA medical records 
dated in July 2003 and October 2003 noted that he had pain 
radiating to his lower extremities as well as some numbness, 
but there was no weakness or sphincter incontinence.  
Similarly, VA medical records dated in November 2003 
documented him as having some tingling and numbness in the 
legs after sitting for a prolonged period time, but there was 
no leg weakness.  It was noted that he did not have 
difficulty with sphincter or sexual function.  A physical 
examination did not reveal weakness or atrophy, and his knee 
and ankle jerks were 2+.  A sensory examination was also 
within normal limits.  

Private medical records dated in June 2003 documented the 
Veteran's complaints of numbness in his back and thighs, but 
a physical examination revealed symmetrical reflexes that 
were 5/5 in the hamstrings and quadriceps.  In September 
2003, the Veteran reported having paresthesias, but he denied 
feeling weak, and his sensation to touch was normal.  Private 
medical records dated in December 2003 also indicated that 
the Veteran did not have bowel or bladder dysfunction.  

In addition, a March 2004 VA examination found that the 
Veteran was able to walk on his heels and toes comfortably, 
and he had deep tendon reflexes that were 2+ throughout.  The 
examiner specifically commented that the neurological 
examination was normal.  Another March 2004 VA examiner 
indicated that the Veteran did not have any bowel or bladder 
dysfunction and that he was able to raise on his heels and 
toes.  There was no sciatic notch tenderness.  

VA medical records dated in August 2004 and February 2006 
later indicated that the Veteran continued to have some right 
leg numbness.  However, the August 2009 VA examination did 
not reveal any urinary or bowel problems, erectile 
dysfunction, numbness, paresthesias, or leg or foot weakness.  
The examiner commented that the Veteran's complaints of 
numbness in his right lower extremity had changed to pain and 
that his neurological examination was normal except for a 
mild decrease in his pain sensation.  Based on the foregoing, 
the Board concludes that the Veteran does not suffer from 
additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes 
pertinent to rating neurological disorders. See Bierman, 6 
Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected 
lumbar spine disability is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran's symptoms are supported by pathology consistent with 
the assigned 20 percent rating effective from October 1, 
2002, and no higher.  In this regard, the Board observes that 
the Veteran has complained of pain on numerous occasions, and 
lay statements dated in May 2003 also describe his pain and 
functional loss.  The March 2004 VA examiner commented that 
repetitive use caused increasing aches, pains, soreness, 
tenderness, and fatigability, and the August 2009 VA examiner 
stated that repetitive motion did result in additional 
limitations.  However, the effect of the pain in the 
Veteran's lumbar spine and his functional loss are 
contemplated in the currently assigned 20 percent disability 
evaluation.  In fact, absent any objective medical evidence 
of forward flexion of the thoracolumbar spine between 30 
degrees and 60 degrees; the combined range of motion of the 
thoracolumbar spine less than 120 degrees; muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; or, incapacitating episodes, it appears 
that the 20 percent disability evaluation was based on 
recognition that the Veteran had pain and functional loss.  
The Veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the Veteran's degenerative disc disease of the lumbar spine 
on or after October 1, 2002.


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected lumbar spine 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
lumbar spine disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun 
v. Peake, 22 Vet. App. 111 (2008).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance. Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
this case, the Board notes that the RO did not grant 
compensation benefits on an extraschedular basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the Board 
does not find the Veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).

The Board does observe the August 2009 VA examiner's comment 
that the Veteran's disability has had a significant effect on 
his occupation.  In particular, he stated that the Veteran 
had to be assigned different duties because he had decreased 
mobility, problems with lifting and carrying, difficulty 
reaching, a lack of stamina, weakness, fatigue, decreased 
strength in his lower extremity, and pain.  However, the 
evidence does not show that he is unemployed.  Instead, the 
examiner merely stated that the Veteran was limited and did 
not indicate that he was entirely incapable of securing some 
form of employment.

There is also no indication that any other agency, such as 
the Social Security Administration-which is not limited in 
its review of matters concerning unemployability to 
consideration of only service-connected disabilities--has 
determined that the Veteran is currently unemployable.  

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected lumbar spine disability, as evidenced 
by his 40 percent disability evaluation from February 19, 
2002 to July 15, 2002, and his 20 percent disability 
effective from October 1, 2002, the evidence does not show 
that the disorder alone precludes gainful employment.  The 
Board would note that "[t]he percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations." 38 
C.F.R. § 4.1 (2009).  Based on a review of the evidence of 
record, the Board is of the opinion that the disability 
evaluation assigned to the Veteran's lumbar spine disability 
under the VA Schedule for Rating Disabilities accurately 
reflects the Veteran's overall impairment to his earning 
capacity due to that service connected disability.  
Therefore, an extraschedular evaluation for the Veteran's 
service-connected degenerative disc disease for the period 
from February 19, 2002, to July 15, 2002, and on or after 
October 1, 2002, is not warranted.







ORDER

An evaluation in excess of 40 percent prior to July 15, 2002, 
for degenerative disc disease of the lumbar spine is denied.

An evaluation in excess of 20 percent on or after October 1, 
2002, for degenerative disc disease of the lumbar spine, is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


